Opinion by
Beaver, J.,
The executor, a son of decedent, claimed the balance in his hands for distribution, after payment of a specific legacy of f 100 on account of sums of money alleged to have been expended by him for the support of his mother, as contained in an account furnished by him to the auditor. All of the items *605in said account were for moneys alleged to have been paid to third parties and were capable of specific proof and should have been proved by the parties to whom the payments were made respectively or by other competent testimony. Two and only two such parties were called. The payments made to them were proved to have been for and on account of the-decedent. As to none of the remaining items of the so-called account was there sufficient proof. Mrs. Albright a witness,, testifies in a very indefinite way as to payments by claimant of taxes, insurance, repairs, etc., and of his furnishing decedent with sundry supplies of food, etc., but the time when and to and by whom they were paid or furnished and the amount, thereof is left to conjecture. Was it before or after the note for |600 was given ?
The court below, in its opinion disposing of the exception to the auditor’s report, says: If the right to recover depended on the proof offered by John V. Fehl in support of his claim, independent of the will of decedent, we would think it was insufficient, but when the will is considered in connection with this oral proof, we are unable to find that the auditor is in error. It is true that, when decedent’s will was made nearly two years before her death, she recognized the fact that her estate would be indebted to her son for support rendered her in her lifetime, but how did the recognition of that mere fact, without in any way fixing the amount of the indebtedness excuse the claimant from proving the amount of his claim in the ordinary way or make that sufficient evidence of the same which was otherwise insufficient? The largest item in the account is without date and is for “cash paid for provisions, carpets, table linen, ware, etc., at $12.00 per month, forty-three month, $516.”' How does the will help to prove a lumping charge like that and dispense with proof in regard to it ? The only rational explanation of such a charge is that the household supplies included therein were furnished under a special contract, at a fixed amount, per monthj but where is there a scintilla of evidence of such a contract ?
The rule as to the conclusiveness of facts found by an auditor and approved by the court below in an appellate court so strenuously invoked by the appellee, it need hardly be remarked, relates to facts which have sufficient evidence to sup*606port them. An appellate court does not hesitate to reverse a judgment entered upon a verdict based upon insufficient evidence, and the same is true as to an auditor’s findings of fact. But in this case the court below expressly finds the proof of the claimant’s account insufficient, except for the evidence contained in the decedent’s will. As we have already pointed out, in the very nature of the case, the will can be evidence of nothing, except of the fact or probability of the fact of some indebtedness. If decedent had died the day after the will was made, the amount of the claim would have been much less than at the end of nearly two years.
The several amounts paid by the claimant to the witnesses, Fowler, $181.20, and Brenizer, $78.60, aggregating $254.80, should be allowed him out of the balance in his hands as administrator for distribution. The balance of his account, being insufficiently proved, should be disallowed, and the balance in his hands appropriated by the auditor to his account, after deducting the said sum of $254.80, should be distributed to and among those entitled to receive the same, under the terms of the will of the decedent.
The decree of the court below is reversed, the exceptions to the auditor’s report sustained, except as to the sum of $254.80 above mentioned, and the record is remitted in order that distribution may be made in accordance with this opinion.